Citation Nr: 1417160	
Decision Date: 04/17/14    Archive Date: 05/02/14

DOCKET NO.  11-06 404	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Gladney, Associate Counsel

INTRODUCTION

The Veteran had active duty service from January 1960 to March 1962.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California which, in pertinent part, denied the Veteran's claim for service connection for bilateral hearing loss.

The Board notes that, in addition to the paper claims file, there is a paperless, electronic (Virtual VA) claims file associated with the Veteran's claim.  A review of the Virtual VA claims file reveals a transcript of the Veteran's March 2013 hearing.  The remainder of the documents in the Virtual VA file are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Inasmuch as the Board regrets the additional delay of this appeal, a remand is required before the claim can be properly adjudicated.

The Veteran contends that his bilateral hearing loss is attributable to in-service noise exposure.  He asserts that he was exposed to acoustic trauma as a result of his military occupational specialty, as a Morse code interceptor, which required him to listen to Morse code for hours at a time.  He also asserts noise exposure due to weapons fire during basic training. 

Notably, once VA has provided a VA examination, it is required to provide an adequate one, regardless of whether it was legally obligated to provide an examination in the first place.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  A medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).

In April 2010, VA afforded the Veteran an audiology examination in conjunction with his claim.  After clinical testing, the Veteran was diagnosed with bilateral sensorineural hearing loss.  The examiner noted that an audiogram, performed just before the Veteran was discharged, revealed his hearing with within normal limits.  The examiner stated that "there was a mild dip at 4000 Hz in the left ear of 30 dB, but it was still considered normal."  He also noted that "this shift is at a frequency that is frequently affected by noise exposure."  In his opinion, the examiner stated that the Veteran's bilateral hearing loss "is less likely as not caused by or a result of acoustic trauma suffered while in the military.  [The Veteran] may have suffered some minimal shift in thresholds while in the military, but it was not sufficient to be considered a hearing loss by VA standards."

In reviewing this opinion, the Board unable to determine the "shift" discussed by the examiner.  Notably, the Veteran's service treatment records only include one audiometric test, which was conducted during the Veteran's February 1962 separation examination.  The Veteran's October 1959 entrance examination indicates that audiometric testing was not required, and there is no evidence that any subsequent in-service audiometric tests were conducted until the Veteran's February 1962 separation examination.  In light of such facts, the Board is unclear as to what evidence indicates a change, or "shift," in the Veteran's hearing acuity.  Thus, a clarifying opinion is required to ascertain the "shift" discussed by the April 2010 VA examiner, and to identify the evidence which supports such an opinion.  Additionally, it is presumed that the results provided in the February 1962 separation report were ASA units.  These findings must be converted to ISO (ANSI) units before the examiner provides comments.  

Furthermore, the Board notes the VA examiner's repeated observation that the Veteran's hearing tested within normal limits during his February 1962 separation examination.  It is pertinent to note that the Court has held that 38 C.F.R. § 3.385 does not preclude service connection for a current hearing disability even if hearing was within normal audiometric testing limits at separation from service.  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  The Court explained that when audiometric test results do not meet their regulatory requirements for establishing a "disability" at the time of the Veteran's separation, the Veteran may nevertheless establish service connection for a current hearing loss disability by submitting competent evidence that the current disability is causally related to his service.  Id at 60.  In other words, the Veteran is not required to satisfy the threshold minimum requirements of 38 C.F.R § 3.385 while in service - instead, he needs to presently satisfy these requirements, or at the very least, have satisfied these requirements at some point after the filing of his claim.  

In light of the above, the Veteran's claims file should be returned to the April 2010 VA examiner for an addendum opinion (or a similarly qualified physician if this examiner is no longer available).  See 38 U.S.C.A. § 5103(d); Barr, 21 Vet. App. 303, 312 (2007).  The examiner should clarify the "shift" referenced in the April 2010 VA opinion, and cite to any evidence which supports and indicates such a "shift" occurred.  The examiner should also opine as to whether the Veteran's current bilateral hearing loss is attributable to his active military service.  The Board again notes that the absence of clinical findings of hearing loss at the time of separation from active duty is not, in and of itself, sufficient evidence that the condition is not related to service.

Lastly, the Board notes that the most recent VA treatment records associated with the claims file are dated in April 2009.  All outstanding VA treatment records dated since April 2009 should be obtained.  38 C.F.R. § 3.159(c)(2) (2013); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding VA treatment records dated from April 2009 to the present.  All efforts to obtain these records should be documented in the claims file.  If these records are unavailable, this should be documented in the claims file and the Veteran should be so informed.

2.  Following the completion of the above development, obtain an addendum to the April 2010 VA examination, if possible, or afford the Veteran an additional VA examination to determine the nature and etiology of his claimed bilateral hearing loss.  The examiner should review the claims folder and note such review in the examination report.  The February 1962 separation report in ASA units must be converted to ISO (ANSI) units before the comments are provided.

The examiner is asked to furnish an opinion with respect to the following questions:

(A) Define or explain the "shift" discussed in the April 2010 VA opinion.  Any and all evidence supporting this definition or explanation should be identified.

(B) Provide a medical opinion as to whether it is at least as likely as not (i.e., a 50 percent probability or greater) that the Veteran's currently diagnosed bilateral hearing loss is caused by his in-service noise exposure.

The Board stresses that the mere absence of hearing loss at the time of separation from service is insufficient evidence that this condition did not manifest during, or as a result of, military service.

A thorough and detailed explanation for all opinions and conclusions reached should be provided.  The examiner should consider and discuss any in-service and post-service noise exposure, and the Veteran's lay assertions regarding his hearing loss disability.

3.  Carefully review the medical opinion obtained to ensure that the remand directives have been accomplished.  If all questions posed are not answered or sufficiently answered, return the case to the examiner for completion of the inquiry.

4.  Then, re-adjudicate the claim for service connection for bilateral hearing loss.  If the benefit sought remains denied, issue a supplemental statement of the case and provide the Veteran and his representative the requisite period of time to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


